 1

 2

 3

 4

 5
                                  UNITED STATES DISTRICT COURT
 6                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 7

 8   AN T. TRAN-QUACH,

 9                               Plaintiff,                  Case No. C19-919-RSM

10           v.                                              ORDER GRANTING MOTION TO
                                                             PROCEED IN FORMA PAUPERIS
11   KING COUNTY METRO, et al.,

12                               Defendants.

13
             Plaintiff has filed an application to proceed in forma pauperis (“IFP”) in the above-
14
     entitled action. (Dkt. # 1.) Plaintiff does not appear to have funds available to afford the
15
     $400.00 filing fee. Accordingly, Plaintiff’s application to proceed in forma pauperis (dkt. # 1) is
16
     GRANTED. Plaintiff shall note that leave to proceed as a pauper does not necessarily entitle
17
     Plaintiff to a waiver of any other cost(s) of litigation.
18
             The Clerk is directed to mail a copy of this Order to Plaintiff and to the Honorable
19
     Ricardo S. Martinez.
20
             Dated this 17th day of June, 2019.
21

22                                                           A
                                                             MICHELLE L. PETERSON
23                                                           United States Magistrate Judge



     ORDER GRANTING MOTION TO PROCEED IN
     FORMA PAUPERIS - 1
